United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3278
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Vernice Christian,                      * Western District of Arkansas.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: February 17, 2010
                                Filed: February 24, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Vernice Christian challenges the reasonableness
of the twelve-month, within-Guidelines-range sentence that the District Court1
imposed upon revoking his supervised release. Upon careful review, we conclude that
the revocation sentence is not unreasonable. See United States v. Tyson, 413 F.3d
824, 825 (8th Cir. 2005) (per curiam) (noting that revocation sentences are reviewed
for unreasonableness in accordance with United States v. Booker, 543 U.S. 220
(2005)); see also 18 U.S.C. § 3583(e) (2006) (setting statutory maximum revocation

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
sentences and requiring that a court consider certain of the factors set forth in 18
U.S.C. § 3553(a) before imposing a revocation sentence); United States v. Perkins,
526 F.3d 1107, 1110 (8th Cir. 2008) (noting that a district court need not make
specific findings on the § 3553(a) factors in a revocation proceeding and that a
revocation sentence within the Guidelines range is accorded a presumption of
reasonableness).

      We affirm the district court’s judgment, and we grant counsel’s motion to
withdraw.
                     ______________________________




                                        -2-